
	
		I
		112th CONGRESS
		1st Session
		H. R. 3292
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Amodei (for
			 himself and Mr. Heck) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Nevada except by express authorization of
		  Congress.
	
	
		1.Limitation on further extension or
			 establishment of national monuments in NevadaThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Nevada after
			 Wyoming.
		
